Action No, 1 is by the sellers of real property to foreclose a purchase-money mortgage, and Action No. 2 is by the purchaser to recover damages for fraud inducing the purchase, in which action defendants Simon plead a counterclaim against their codefendant for recovery over if plaintiff should recover against them. The actions were consolidated. Action No. 2 was tried first by the court and a jury, and the court dismissed the complaint and the counterclaim at the end of the plaintiff’s ease. Action No. 1 was then tried by the court and the court granted judgment in favor of plaintiffs. Defendants Lagin in Action No. 1 and plaintiff Edward Lagin in Action No. 2 appeal from the judgment entered thereon. Judgment unanimously affirmed, with one bill of costs. No opinion. Present — Nolan, P. J., Wenzel, MaeCrate, Schmidt and Beldoek, JJ.